     Case 15-42161-elm13 Doc 118 Filed 03/16/20
 Fill in this information to identify the case:
                                                                                  Entered 03/16/20 16:56:41             Page 1 of 6
B 10 (Supplement 2) (12/11)           (post publication draft)
 Debtor 1              __________________________________________________________________


 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

 United States Bankruptcy Court for the: ______________________ District of __________
                                                                             (State)
 Case number            ___________________________________________




Form 4100R
Response to Notice of Final Cure Payment                                                                                                10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



 Part 1:         Mortgage Information

                                                                                                               Court claim no. (if known):
 Name of creditor:                ______________________________________
                                                                                                               _________________

 Last 4 digits of any number you use to identify the debtor’s account:                 ____ ____ ____ ____

 Property address:                ________________________________________________
                                  Number     Street

                                  _______________________________________________

                                  ________________________________________________
                                  City                        State    ZIP Code



 Part 2:         Prepetition Default Payments

  Check one:

        Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim.

        Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date               $ __________
        of this response is:


 Part 3:         Postpetition Mortgage Payment

  Check one:

        Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
        the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
                                                                                       01
                                                                                 ____/_____/______
        The next postpetition payment from the debtor(s) is due on:
                                                                                 MM / DD / YYYY

        Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        Creditor asserts that the total amount remaining unpaid as of the date of this response is:
        a. Total postpetition ongoing payments due:                                                                         (a)   $ __________
                                                                                                      **Outstanding
        b. Total fees, charges, expenses, escrow, and costs outstanding:                              escrow            +   (b)
                                                                                                                                     398.68
                                                                                                                                  $ __________

        c. Total. Add lines a and b.                                                                                        (c)      398.68
                                                                                                                                  $ __________
        Creditor asserts that the debtor(s) are contractually
        obligated for the postpetition payment(s) that first became              ____/_____/______
        due on:                                                                  MM / DD / YYYY


Form 4100R                                                 Response to Notice of Final Cure Payment                                    page 1
     Case 15-42161-elm13 Doc 118 Filed 03/16/20                                          Entered 03/16/20 16:56:41                 Page 2 of 6


Debtor 1        _______________________________________________________                       Case number (if known) _____________________________________
                First Name      Middle Name               Last Name




 Part 4:       Itemized Payment History


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
         all payments received;
         all fees, costs, escrow, and expenses assessed to the mortgage; and
         all amounts the creditor contends remain unpaid.




 Part 5:       Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box::

         I am the creditor.
         I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.
 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.




                   __________________________________________________                         Date    ____/_____/________
                   Signature




 Print             _________________________________________________________                  Title   ___________________________________
                   First Name                      Middle Name         Last Name




 Company           _________________________________________________________



 If different from the notice address listed on the proof of claim to which this response applies:



 Address           _________________________________________________________
                   Number                 Street


                   ___________________________________________________
                   City                                                State       ZIP Code




 Contact phone     (______) _____– _________                                                  Email ________________________




Form 4100R                                                        Response to Notice of Final Cure Payment                                       page 2
Case 15-42161-elm13 Doc 118 Filed 03/16/20       Entered 03/16/20 16:56:41     Page 3 of 6




                                CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing Response was served on the 16th day of
March, 2020. Said Response was filed electronically. Service was accomplished by the method
and to the following as indicated.


                                             By: /s/ Richard Anderson
                                                RICHARD E. ANDERSON
                                                State Bar No. 01209010
                                                4920 Westport Drive
                                                The Colony, Texas 75056
                                                Email: randerson@AndersonVela.com

BY ELECTRONIC NOTICE OR REGULAR FIRST CLASS MAIL, POSTAGE PREPAID:

DEBTOR
Angela C. Davis
7709 Western Oaks Drive (Property)
North Richland Hills, TX 76182

DEBTOR
Daniel Everett Davis
7709 Western Oaks Drive (Property)
North Richland Hills, TX 76182

DEBTORS’ ATTORNEY
Behrooz P. Vida
The Vida Law Firm, PLLC
3000 Central Drive,
Bedford, TX76021

TRUSTEE
Tim Truman
6851 N.E. Loop 820, Suite 300
North Richland Hills, TX 76180

U.S. TRUSTEE
United States Trustee
1100 Commerce Street, Room 976
Dallas, TX 75242
Case 15-42161-elm13 Doc 118 Filed 03/16/20       Entered 03/16/20 16:56:41     Page 4 of 6




CREDITOR ATTORNEY
Carlos R. Hernandez-Vivoni
1255 West 15th Street, Suite
                                             Ditech Financial LLC
1060
                                             P. O. Box 9013
Plano, TX 75075                 representing
                                             Addison, TX 75001
214-291-3800
                                             (Creditor)
chernandez@wblawpr.com
 Assigned: 01/27/2017
 Assigned: 03/07/2017                        JPMorgan Chase Bank, National Association
                                             P.O. BOX 9013
                                representing
                                             ADDISON, TX 75001
                                             (Creditor)
Melissa Linell Palo                          Tarrant County
Linebarger Goggan Blair &                    Linebarger Goggan Blair & Sampson
Sampson, LLP                                 co Melissa L. Palo
2777 N. Stemmons Frwy Ste                    2777 N. Stemmons Freeway
1000                                         Suite 1000
                                representing
Dallas, TX 75207                             Dallas, TX 75207
(214) 880-0089                               214-880-0089
(469) 221-5003 (fax)                         469-221-5003 (fax)
melissa.palo@lgbs.com                        dallas.bankruptcy@lgbs.com
 Assigned: 06/18/2015                        (Creditor)
John Rafferty
Bonial & Associates, P.C.
P.O. Box 9013                                Ditech Financial LLC
Addison, TX 75001                            PO BOX 6154
                                representing
(214) 550-3967                               RAPID CITY, SD 57709-6154
(214) 550-3967 (fax)                         (Creditor)
John.Rafferty@bonialpc.com
 Assigned: 01/24/2017
 Assigned: 09/17/2018                        JP Morgan Chase Bank N.A.
                                             14841 Dallas Parkway, Suite 425
                                representing
                                             Dallas, TX 75254
                                             (Creditor)
Earl Ferdinand Sundmaker, III                GREEN TREE SERVICING LLC, AS
The Sundmaker Firm, LLC                      AUTHORIZED SERVICER FOR FANNIE
1027 Ninth Street                            MAE AS OWNER AND HOLDER OF
New Orleans, LA 70115                        ACCOUNT-CONTRACT ORIGINATED BY
                                representing
(504) 568-0518                               COUNTRYWIDE HOME LOANS, INC.
(504) 568-0519 (fax)                         1027 NINTH STREET
trey@sundmakerfirm.com                       NEW ORLEANS, LA 70115
  Assigned: 08/31/2016                       504-568-0515
Case 15-42161-elm13 Doc 118 Filed 03/16/20        Entered 03/16/20 16:56:41     Page 5 of 6




                                               504-568-0519 (fax)
                                               trey@sundmakerfirm.com
                                               (Creditor)
LynAlise Katherine Tannery
Quilling Selander Lownds
Winslett &Moser
                                             JP MORGAN CHASE BANK, NATIONAL
6900 N. Dallas Parkway, Suite
                                             ASSOCIATION
800
                                representing 14841 Dallas Parkway, Suite 300
Plano, TX 75024
                                             Dallas, TX 75254
(214) 560-5457
                                             (Creditor)
(214) 871-2111 (fax)
ltannery@qslwm.com
  Assigned: 06/19/2015
 Assigned: 11/21/2016                        JPMorgan Chase Bank, National Association
                                             14841 Dallas Parkway, Suite 300
                                representing
                                             DALLAS, TX 75254
                                             (Creditor)
 Assigned: 11/15/2017                          DITECH FINANCIAL LLC
                                representing
                                               (Creditor)
 Assigned: 12/19/2017                        DITECH FINANCIAL LLC
                                             14841 Dallas Parkway, Suite 300
                                representing
                                             Dallas, TX 75254
                                             (Creditor)
Zachary Nash Wright
Bonial & Associates, P.C.
14841 Dallas Parkway, Ste. 300              DITECH FINANCIAL LLC
Dallas, TX 75254                            14841 Dallas Parkway, Suite 300
                               representing
(214) 860-6921                              Dallas, TX 75254
(214) 860-6921 (fax)                        (Creditor)
Zachary.wright@bonialpc.com
 Assigned: 11/29/2017
 Assigned: 12/06/2017                        Ditech Financial LLC
                                             14841 Dallas Parkway, Suite 300
                                representing
                                             DALLAS, TX 75254
                                             (Creditor)
Kristin Ann Zilberstein                      U.S. Bank Trust National Association, as
The Law Offices of Michelle                  Trustee of Chalet Series III Trust
Ghidotti                                     Law Offices of Michelle Ghidotti
                                representing
1920 Old Tustin ave.                         1920 Old Tustin Avenue
Santa Ana, CA 92705                          Santa Ana, CA 92705
949-427-2010                                 (Creditor)
Case 15-42161-elm13 Doc 118 Filed 03/16/20   Entered 03/16/20 16:56:41   Page 6 of 6




949-427-2732 (fax)
kzilberstein@ghidottilaw.com
 Assigned: 12/19/2018



                                     /s/ Richard E. Anderson
                                     RICHARD E. ANDERSON
